    6:18-cv-03245-BHH        Date Filed 12/02/20     Entry Number 237        Page 1 of 18




                           UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISON

 Darrell L. Goss,                              )        Civil Action No. 6:18-3245-BHH
                                               )
                                    Plaintiff, )
                      vs.                      )
                                               )            OPINION AND ORDER
 Bryan P. Stirling, Charles Williams,          )
 Thomas Robertson, A. Gladwell,                )
 Stephanie Marshall, Officer Stanley           )
 Terry, Lt. Clarissa Jones, Deborah            )
 Richter, Jennifer Franklin, Sgt. Warren       )
 Peek, Verdeia Hall, Charles Crosby,           )
 Carlos Rivera, Juanita Moss, Willie           )
 Smith, Chaplain Barber, and Canteen           )
 Manager Yeldell,                              )
                                               )
                                Defendants. )
                                               )

       Plaintiff Darrell L. Goss (“Plaintiff”), a state prisoner proceeding pro se, brought this

civil action pursuant to 42 U.S.C § 1983, alleging violations of his constitutional rights.

(ECF. No. 1.) In accordance with 28 U.S.C. § 636(b)(1)(B) and Local Rule 73.02(B)(2)

(D.S.C.), this matter was referred to United States Magistrate Judge Kevin F. McDonald

for pretrial handling. The matter is now before this Court for review of the Report and

Recommendation (“Report”) issued by Magistrate Judge McDonald on June 22, 2020.

(ECF No. 216.) In his Report, the Magistrate Judge recommends that this Court grant the

motion for summary judgment filed by the South Carolina Department of Corrections

(“SCDC”) Defendants—Director Bryan P. Stirling, Warden Charles Williams, Associate

Warden Thomas Robertson, Associate Warden Alyson Glidewell, Institutional Security

Major Stephanie Marshall, Administrative Captain Stanley Terry, RHU Supervisor Lt.

Clarissa Jones, Retired Chief Nurse Deborah Richter, Mailroom Director Jennifer

                                               1
     6:18-cv-03245-BHH          Date Filed 12/02/20       Entry Number 237         Page 2 of 18




Franklin, Transport Officer Sgt. Warren Peek, Transport Officer Corporal Verdeia Hall,

Food Service Manager Juanita Moss, Canteen Manager Georgia Yeldell, Chaplin

Nedenia Parker-Barber, former Food Services Administrator for SCDC Willie Smith (ECF

No. 166), and grant the motion for summary judgment filed by the Richland County

Sheriff’s Department (“RCSD”) Deputies Charles Crosby and Carlos Rivera (ECF No.

176), as to Plaintiff’s food service claim, First Amendment claims concerning mail and

religion, and excessive force claim regarding use of restraints. (See ECF No. 216 at 20.)

Moreover, as Plaintiff has consented to dismissal with prejudice of Defendants Williams,

Robertson, Glidewell, Marshall, Terry, Jones, Richter, Hall, Yeldell, and Parker-Barber,

Magistrate Judge McDonald recommends that the Court dismiss these Defendants and

all claims pertaining to them with prejudice pursuant to Federal Rule of Civil Procedure

41(a)(2). (Id.) The Report sets forth in detail the relevant facts and standards of law, and

the Court incorporates them here without recitation.1

                                          BACKGROUND

        Magistrate Judge McDonald issued the Report on June 22, 2020. (ECF No. 216.)

Plaintiff filed a motion to expedite consideration on July 1, 2020 (ECF No. 219) and

objections to the Report on July 20, 2020 (ECF No. 227). Thereafter, Plaintiff filed two

supplements to his objections. (ECF Nos. 229 & 231.) The SCDC Defendants filed a reply

to Plaintiff’s objections on August 3, 2020. (ECF No. 232.) The RCSD Defendants also

filed a reply to Plaintiff’s objections on August 13, 2020. (ECF No. 236.) The matter is ripe

for consideration and the Court now issues the following ruling.



1
  As always, the Court says only what is necessary to address Plaintiff’s objections against the already
meaningful backdrop of a thorough Report and Recommendation by the Magistrate Judge; comprehensive
recitation of law and fact exist there.

                                                   2
    6:18-cv-03245-BHH        Date Filed 12/02/20    Entry Number 237       Page 3 of 18




                                 STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to this Court. The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261, 270–71

(1976). The Court is charged with making a de novo determination of any portion of the

Report of the Magistrate Judge to which a specific objection is made. The Court may

accept, reject, or modify, in whole or in part, the recommendation made by the Magistrate

Judge or recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. §

636(b). In the absence of a timely filed objection, a district court need not conduct a de

novo review, but instead must “only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005).

                                       DISCUSSION

       A. The Magistrate Judge’s Findings and Recommendations

       First, Magistrate Judge McDonald noted that Plaintiff’s assertion that he was in

protective custody while in the Restricted Housing Unit (“RHU”) at SCDC’s McCormick

Correctional Institution (“McCormick”), and therefore should not have been subject to the

RHU’s more restrictive policies and procedures, is a central underlying theme to his §

1983 claims. (ECF No. 216 at 9.) However, the Magistrate Judge also observed that

Plaintiff’s assertion was unsubstantiated after an investigation into the matter was

conducted in a concurrent case brought by Plaintiff in State court. (Id.) Accordingly,

Magistrate Judge McDonald concluded that Plaintiff was not entitled to lesser restrictions

than any other RHU inmate. (Id.)



                                              3
    6:18-cv-03245-BHH        Date Filed 12/02/20    Entry Number 237       Page 4 of 18




       Second, the Magistrate Judge correctly stated the law applicable to the exhaustion

of administrative remedies under the Prison Litigation Reform Act, and explained

Plaintiff’s history of filing grievances along with the SCDC Defendants’ assertion that

Plaintiff was on “Grievance Restriction” status for filing excessive and duplicative

grievances over consecutive months when he filed the instant case. (Id. at 9–11.)

Magistrate Judge McDonald concluded that questions of material fact remain as to

whether Plaintiff was properly restricted from filing grievances, so as to excuse his failure

to exhaust his administrative remedies before filing suit here. (Id. at 12.)

       Third, the Magistrate Judge addressed the substance of Plaintiff’s constitutional

claims. With respect to Plaintiff’s First Amendment claims that McCormick’s Postal

Director violated his rights by preventing his receipt of mailed photos and a religious book,

and that Director Stirling implemented and enforced a constitutionally impermissible

policy regarding outside correspondence, Magistrate Judge McDonald found: (1) Plaintiff

has failed to show that his mail order book is a necessary component to the practice of

his religious beliefs, and Plaintiff had alternative means to exercise his religious rights

because he had access to McCormick’s chaplain; (2) even if Plaintiff had made the

necessary showing of infringement upon his First Amendment rights, his claims would fail

because Defendants have presented sufficient evidence that their refusal to allow Plaintiff

to receive the photographs and religious book through the mail was reasonably related to

the legitimate penological interest of inmate security. (Id. at 13–14.) Regarding Plaintiff’s

Eighth Amendment claims that the food served in the RHU was inadequate and cold, and

that the restraints placed upon him when he was taken to the Richland County

Courthouse constituted excessive force, the Magistrate Judge found: (1) Plaintiff has not



                                              4
    6:18-cv-03245-BHH         Date Filed 12/02/20     Entry Number 237       Page 5 of 18




provided evidence that he suffered significant physical or emotional injury as a result of

the food he was served and no genuine issue of material fact exists to support his food

claims; (2) Plaintiff was not in protective custody status so he was subject to the RHU’s

policy of applying restraints when an RHU inmate is outside of the facility, Sgt. Peek was

merely complying with SCDC policy by keeping the restraints on Plaintiff while he was

transported between McCormick and the courthouse, the RCSD Deputies had no

authority to remove restraints from SCDC inmates, and Plaintiff has failed to show

otherwise. (Id. at 15–17.) Additionally, Magistrate Judge McDonald concluded that to the

extent Plaintiff is attempting to sue Director Stirling, Food Service Administrator Smith,

Food Service Director Moss, or Postal Director Franklin in their supervisory capacities

within SCDC, Plaintiff’s claims are subject to dismissal because the doctrines of vicarious

liability and respondeat superior are generally not applicable to § 1983 claims, and

Plaintiff has failed to satisfy any of the required elements to establish supervisory liability.

(Id. at 18.)

       Fourth, the Magistrate Judge concluded that the SCDC Defendants and RCSD

Deputies are entitled to Eleventh Amendment immunity to the extent that Plaintiff has

alleged claims for monetary relief against them in their official capacities. (Id. at 18–19.)

       Fifth, Magistrate Judge McDonald found that the SCDC Defendants are entitled to

qualified immunity because Plaintiff has not demonstrated that these Defendants violated

his constitutional rights. (Id. at 19–20.)

       B. Plaintiff’s Objections

       First, Plaintiff objects to the Magistrate Judge’s finding that Plaintiff was not in

protective custody status and therefore was not entitled to lesser restrictions than any



                                               5
      6:18-cv-03245-BHH     Date Filed 12/02/20   Entry Number 237      Page 6 of 18




other RHU inmate. (See ECF No. 227 at 1–2.) Plaintiff argues that Magistrate Judge

McDonald misapplied the standard for summary judgment when he acknowledged that

Plaintiff presented “a Staff Memoranda indicating that his request for protective custody

was being further investigated,” but credited Defendants’ version of events and viewed

the evidence in Defendants’ favor by finding that an investigation occurred and

determined Plaintiff’s request for protective custody should be denied. (Id. at 2–3.)

Further, Plaintiff asserts that the Magistrate Judge erred by failing to consider Goss’

declaration, which attests that he was in the RHU under protective custody status. (Id. at

3.)

        Plaintiff has not demonstrated any error in Magistrate Judge McDonald’ reasoning

or conclusions. The evidence that Plaintiff submitted to support his assertion that he was

in protective custody is a hand-written Staff Memoranda sheet reflecting that Goss’

request for protective custody was forwarded for investigation. (ECF No. 190-1 at 2.) It

goes without saying that an administrative note recording the mere occurrence that Goss’

request was forwarded does not itself support the assertion that Goss was indeed under

protective custody. Moreover, in Goss’ declaration he asserts that he was being held in

the RHU “because [he] had protective concerns that the Folk Nation (also known as ‘The

G’s’) had issued a hit to kill [him] because [he] stabbed two (2) G’s in self-defense at

Turbeville prison.” (ECF No. 189-3 ¶ 3.) This assertion is conclusory and is not backed

by any substantiating evidence. SCDC officials, not Goss, decided the reasons for holding

Goss in the RHU. Likewise, SCDC officials made the decision whether or not to place

Goss into protective custody based upon his request and whether his circumstance was

qualifying. Protective custody status is not something that an inmate can unilaterally



                                            6
    6:18-cv-03245-BHH       Date Filed 12/02/20    Entry Number 237       Page 7 of 18




choose. In his affidavit, Warden Williams states as follows:

       7.      On arrival at MCI, Inmate Goss was demanding to be single celled.
       Because of his insistence that he was in danger, the matter was referred to
       and his concerns appeared before the Institutional Protective Concerns
       Committee (IPCC). Associate Warden Glidewell sits on that committee.
       Based on his allegations of a threat of harm, they found further investigation
       was warranted by the Security Threat Group (STG) coordinator through the
       Division of Police Services. While that referral and investigation were
       pending, Inmate Goss was house on the RHU unit by necessity due to his
       refusal to accept another placement. Once housed there, he must follow
       RHU guidelines and requirements. Inmate Goss refused to offer the Division
       of Police Services any information as to who he thought may be of a threat
       to him. The Division of Police Services could not confirm Inmate Goss’s
       claims of threats on his life. Thereafter, the Statewide Protective Custody
       Board (SWPC) found his request for Protective Custody invalid. With that
       ruling, Goss was to return to General Population or Adjustment Unit. He
       refused either. All of Goss’s complaints at McCormick Correctional
       Institution arise from his demand to be on RHU and his insistence that RHU
       policies not be applied, such as: restrictions on books, newspapers, mail,
       personal items, clothes, visitation, recreation, where he has his meals, how
       medical services are conducted. These are all limited by his insistence on
       RHU status. Protective Custody Inmates can be housed with an RHU unit
       in a designated area. They have less stringent security restrictions. Goss
       was never assigned to Protective Custody and no Protective Custody rules
       apply to Goss.

       ꞏꞏꞏꞏ

       9.      In another lawsuit brought in state court in case Darrell Goss,
       #305517 v. South Carolina Department of Corrections and Bryan P. Stirling
       (as Agency Director), C/A No.: 2018-CP-40-00731, the Court entered an
       Order in November of 2018 directing Inmate Goss to meet with the Division
       of Police Services to cooperate in providing all information indicating any
       threat to his person by any individual inmate of SCDC to address his
       continued lawsuits over requests for protective custody. Goss was
       interviewed under that Court order by the Division of Police Services on
       November 18, 2018. He provided names of ten individuals that he believed
       to be Folk Nation gang members and said he feared reprisals because he
       was involved in an attack on two Folk Nation gang members at Turbeville
       on January 16, 2018. An investigation was commenced. Police Services
       closed their investigation January 29, 2019 finding no threat of harm to
       Inmate Goss from anyone reported by Goss and that none of these
       individuals were assigned to MCI. His refusal to leave RHU continued.

(ECF No. 166-28 ¶¶ 7 & 9.) Suffice it to say, while Plaintiff disputes the fact that he was

                                             7
    6:18-cv-03245-BHH         Date Filed 12/02/20   Entry Number 237      Page 8 of 18




not being held in protective custody status, that dispute is not “genuine” because the

evidence offered is not such that a reasonable jury might return a verdict for the non-

moving party. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986). There are

no inferences or ambiguities to be construed against the SCDC Defendants and in favor

of Plaintiff; Plaintiff simply has not shown that he was in protective custody. Accordingly,

the objection is overruled.

       Next, Plaintiff raises various critiques directed toward the Magistrate Judge’s

conclusions that Plaintiff failed to show the mail order book in question is a necessary

component to the practice of his religious beliefs, and that even if Plaintiff had made such

a showing Defendants have presented adequate evidence to show that their refusal to

allow Plaintiff to receive the photographs and the religious book was reasonably related

to the legitimate penological interest of inmate security. (See ECF No. 227 at 4–7.)

Plaintiff states the “grounds” for this objection are: (1) “First, . . . Goss submits a

declaration to show that his mail order book is a necessary component to the practice of

his religious beliefs, and he respectfully asks the Court to consider his late filing in the

interest of justice.” (2) “Second, Goss asserts that the Magistrate erred by misapplying

the standard for summary judgment when he accepted the Defendants’ version of facts

as true, rather than Goss’ version of facts.” (3) “Third, Goss asserts that the Magistrate

erred in finding that Defendants’ refusal to allow him to receive his photographs and

religious book through the mail was reasonably related to their legitimate penological

interest of inmate security.” (Here, Plaintiff rehashes his assertion that he was being held

in the RHU under protective custody and was exempt from strict RHU policies.) (4)

“Fourth, Goss asserts that the Magistrate erred in failing to address his alternative



                                             8
    6:18-cv-03245-BHH        Date Filed 12/02/20     Entry Number 237       Page 9 of 18




argument. . . . that even if the RHU policy did apply to him, a complete ban on segregated

inmates’ ability to receive photos and religious books through the mail without any

consideration to their segregated status (i.e., the purpose for their segregation) is not

related to a legitimate penological goal because Defendants have failed the Turner test

on this issue.”; and (5) “Fifth, . . . Goss asserts that the Magistrate has erred in failing to

address his argument concerning the disposal of his photos and religious book, which

Goss contends amounts to a violation of free speech, and free exercise of religion as

well.” (Id. at 5–7.)

       Mere disagreement with the Magistrate Judge’s analysis and conclusions does not

constitute valid reasoning to depart from the recommendations in the Report, and

Plaintiff’s objections regarding the photographs and religious book are nothing more than

his subjective disagreement with Magistrate Judge McDonald’ determinations respecting

this claim. RHU inmates are prohibited from receiving mailed items, including

photographs and books, pursuant to SCDC Inmate Correspondence Privileges Policy PS-

10.08 § 6.1.10:

       Inmates in an Intake Status or RHU/SSR may not receive any publications
       or photos, to include newspapers and magazines, while they are housed in
       an Intake Status or RHU/SSR per SCDC Policy OP-22.38, “Restricted
       Housing Unit.” Publications received for inmates housed in Intake Status or
       RHU/SSR will be automatically returned to sender at the inmate’s expense.
       If funds are not immediately available, the correspondence will be sent to
       Contraband for disposal.

(ECF No. 38-3 at 10.) Warden Williams explained the reason for this policy is that RHU

inmates have historically misused papers to jam locks, stop up toilets, and start fires;

moreover, Plaintiff was found to have a stockpile of contraband papers under his bunk

while in the RHU. (Williams Aff. ¶ 24, ECF No. 166-28; see also Ex. C, ECF No. 166-31.)



                                              9
   6:18-cv-03245-BHH       Date Filed 12/02/20    Entry Number 237      Page 10 of 18




Postal Director Franklin stated that she merely followed the correspondence policy when

she declined to deliver the photographs and book that had been mailed to Plaintiff.

(Franklin Aff. ¶¶ 3–6, ECF No. 166-59.) Plaintiff has not shown that the Inmate

Correspondence Privileges Policy did not apply to him, nor has he shown that the SCDC

Defendants applied the policy in an unequal or unjust manner. Even taking Plaintiff’s

untimely affidavit into account, it does not show that the book mailed to him by Kenneth

Copeland Ministries was necessary to the practice of his religious beliefs, and Plaintiff’s

conclusory assertion that he was “prevented from conducting [his] religious studies as

required” (ECF No. 227-1 at 2) is without merit. Based on the substantiating evidence

submitted by the SCDC Defendants, the Court agrees with the Magistrate Judge’s

conclusion that the refusal—pursuant to the correspondence policy—to allow RHU

inmates, including Plaintiff, to receive photographs, books, and similar paper items was

reasonably related to the legitimate penological interest of inmate security. Plaintiff has

produced no evidence to show otherwise and has not convincingly argued that the

Magistrate Judge’s evaluation of the Turner factors was unsound. Accordingly, Plaintiff

has not demonstrated any error in Magistrate Judge McDonald’s reasoning and

conclusions and has not shown that the correspondence policy violates the First

Amendment. The objection is overruled.

       Third, Plaintiff objects to the Magistrate Judge’s finding that no genuine issue of

material fact exists to support Plaintiff’s food claims because the SCDC Defendants

produced evidence that all meals were approved by a dietician and delivered/served with

equipment appropriate for the RHU, and because there is no evidence that Plaintiff

suffered significant physical or emotional injury as a result of the food he was served.



                                            10
   6:18-cv-03245-BHH       Date Filed 12/02/20     Entry Number 237      Page 11 of 18




(See ECF No. 216 at 15–16.) Plaintiff states that the grounds for his objection are that the

Magistrate Judge misapplied the summary judgment standard, focused solely on

Defendants’ evidence, and failed to consider Goss’ evidence or view it in Goss’ favor.

(ECF No. 227 at 8–9.) The Court need not deliberate long in resolving this objection.

Contrary to Plaintiff’s contention (see id. at 9), Goss’ declaration (ECF No. 189-3) does

not show that he suffered significant physical and emotional injury as a result of the food

he was served. Presumably, Plaintiff is relying on paragraph four of the declaration, in

which Goss states: “While in RHU at McCormick, the food was always served cold and in

inadequate portions which caused me chest pain, digestive pain, shortness of breath,

constipation, hemorrhoid, stomach pain, hunger pain, headaches, listlessness, extreme

weight loss, high-blood pressure, stress, depression, anxiety, anger and madness.” (Id.

at 2–3.) Though submitted in the form of a declaration, these assertions are nothing more

than allegations and are unsupported by any corroborating evidence. On the other hand,

the SCDC Defendants provided ample evidence to show that Goss suffered no significant

injury. In his affidavit, Dr. John McRee, Statewide Medical Director of the South Carolina

Department of Corrections, stated:

       3. As a medical doctor who treated and examined Inmate Goss while at
       McCormick Correctional Institution and on physical examination on
       December 4, 2018, and who fully reviewed Inmate Goss’s comprehensive
       inmate medical/mental health record to include outside test results and lab
       reports, I offer my medical opinion to a reasonable degree of medical
       certainty that my December 4, 2018 physical examination results,
       subsequently received blood panel results and his medical/mental health
       treatment file demonstrate that Inmate Goss suffers from no signs or
       symptoms of any serious medical condition related to restrictions on outdoor
       exercise and/or sunlight, nor does he demonstrate the signs of any serious
       mental health or physical health conditions or symptoms. This Affidavit
       supplements my December 2018 Affidavit prepared addressing his
       complaints on various motions filed with the court.



                                            11
6:18-cv-03245-BHH     Date Filed 12/02/20    Entry Number 237      Page 12 of 18




  4. Further, it is my opinion to a reasonable degree of medical certainty that
  examination of Inmate Goss’s medical records from 2015 to present reveal
  no evidence that this inmate has ever suffered any physical injuries incurred
  through accidental means, through any use of force, application of black
  box cuffs through a fight or disruption or through any of the condition of
  confinement complained of.

  ꞏꞏꞏꞏ

  8. I also base this affidavit upon my recollections and findings from my
  physical examinations of this inmate at McCormick Correctional Institution.
  These include my December 4, 2018, medical evaluation for report to the
  Court regarding the condition of Inmate Goss in case No.:2018-CP-40-
  03097. That evaluation included a comprehensive physical examination, an
  opportunity for Inmate Goss to address all his complaints regarding his
  medical/mental conditions and quality of care to me as his physician and as
  Statewide Medical Director of SCDC and the results of a series of
  comprehensive blood panels ordered at that time.

  9. I would like to address in detail first the physical examination of Inmate
  Goss of December 4, 2018. . . . I was asked by counsel for SCDC to address
  the health issues in his Motion before the Court. Considering the issues, I
  felt an appropriate course of action would be to schedule a comprehensive
  physical of Inmate Goss and to address each of his concerns personally as
  Statewide Medical Director. The SCDC medical records of Inmate Goss
  document that I examined him on December 4, 2018. Examination was
  conducted at McCormick Correctional Institution on that date. Inmate Goss
  was being housed on the RHU at the time of the examination and was
  brought down to medical for examination. Inmate Goss was pleasant and
  responded to inquiries. Inmate Goss consented to a physical examination
  and the drawing of the recommended bloodwork. Exhibit A, Exam Notes
  of December 4, 2018.

  10. Upon examination on December 4, 2018, all vitals were within normal
  range. Examination found him to be well developed with good muscle tone
  at 5’11” and at appropriate weight. Findings from examination of head, eyes,
  ears, nose and throat were all normal. His pupils reacted well and he had
  full range of ocular motion. His throat was clear and no nasal congestion
  was present. His teeth were examined and in good repair. His neck was
  supple with no lymphadenopathy noted. His lungs were clear. Examination
  of his heart revealed regular rhythm with bounding peripheral pulses. His
  abdomen was found to be soft with no unusual masses present. There were
  observed normal bowel sounds. Examination of the C-spine was straight
  with no muscle spasm appreciated. Muscle tone and strength tests of
  extremities were in the normal ranges. He reported some hip pain on leg
  raising but reported no back pain. No swollen joints were appreciated. He

                                       12
   6:18-cv-03245-BHH       Date Filed 12/02/20     Entry Number 237      Page 13 of 18




       reported his knees were tender to deep palpation, but no swelling was
       noted. He complained of knee and hip pain, which he blamed on lack of
       outdoor exercise. My examination revealed good range of motion and no
       swollen joints or back tenderness noted. These minor complaints of knee
       pain, low back pain and hip pain were subjective complaints of pain by
       Inmate Goss’s self-report with no objective physical findings on
       examination. Exhibit A, Exam Notes of December 4, 2018.

       ꞏꞏꞏꞏ

       12. During that December 4, 2018 examination, I discussed with Inmate
       Goss doing a series of bloodwork as part of the physical and he agreed with
       my recommendation. Blood was drawn thereafter. Screening lab work was
       performed to further determine his medical condition. I ordered lab work
       consisting of CBC, Sed Rate, CMP and TSH. The CBC blood test is used
       to evaluate overall health and to detect a wide range of disorders including
       anemia, infection, and leukemia among others. The Sed Rate blood test
       helps to monitor the process of inflammation in the body. The CMP blood
       test helps to determine how the liver and kidneys are functioning. The TSH
       blood test examines the functioning of the thyroid. A review of his lab report
       of December 19, 2018 demonstrates no abnormalities and all test results
       were within normal range. There is no indication of any health problem or
       disease onset from either his examination or his blood panel results. See
       Exhibit B, Blood Screening Results. From the results, I can say to a
       reasonable degree of medical certainty that Inmate Goss’s blood panel
       results demonstrate that Inmate Goss suffers from no signs and symptoms
       of any serious medical condition related to restrictions on outdoor exercise
       and/or sunlight, nor does he demonstrate the signs of any serious mental
       health conditions or symptoms, nor does he have the onset of any disease
       process. The results confirmed he is a healthy young man in his early 30’s.

(ECF No. 166-1 at 2–7.) Plaintiff’s subjective evaluation of his deteriorating health and

opinion as to its cause does not create a genuine question of material fact regarding his

medical and mental health condition. There is simply no evidence that the food at

McCormick caused Plaintiff to suffer significant physical or emotional injury, and the

objection is overruled.

       Fourth, Plaintiff objects to Magistrate Judge McDonald’s conclusions that the

excessive force claim is meritless, and that Sgt. Peek and the RCSD Deputies are entitled

to summary judgment. (See ECF No. 216 at 16–17.) Plaintiff contends the grounds for

                                            13
   6:18-cv-03245-BHH        Date Filed 12/02/20     Entry Number 237       Page 14 of 18




this objection are that the Magistrate Judge: (1) misapplied the summary judgment

standard; (2) ignored Goss’ evidence that he was in the RHU under protective custody

status; (3) erroneously and irrelevantly referenced the fact that Goss stabbed two inmates

in analyzing the issue of whether Defendants used excessive force by leaving Goss in full

restraints while in a holding cell; (4) incorrectly found that Sgt. Peek was merely complying

with SCDC policy by keeping restraints on Goss while he was transported to and from the

courthouse because the policy only requires an inmate to be in restraints “while enroute,”

not while in a cell; (5) incorrectly found that the RCSD Deputies had no authority to

remove the restraints from Goss because Goss was in the custody of the RCSD Deputies

once he arrived at the courthouse; (6) incorrectly found that Goss failed to show the

officers acted intentionally or maliciously to cause him injury by leaving his restraints in

place or that the restraints caused even de minimis physical or mental injury; and (7) erred

in failing to address Goss’ alternative argument that “it would be unreasonable if SCDC’s

policy does require all inmates . . . to be restrained in the blackbox handcuff[] in addition[]

to full restraints when being transported outside of the prison because the Defendants

. . . [have] failed to meet the four prongs in the Turner test on this specific issue.” (ECF

No. 227 at 11–13.) In his “Supplemental Objections” filing, Plaintiff argues the Magistrate

Judge incorrectly found that Goss failed to show the officers acted intentionally or

maliciously to cause him injury by leaving his restraints in place: “Goss has indeed ‘made

the assertion’ that the officers acted maliciously and sadistically when they kepted [sic]

him in restraints while in a holding cell, which is all that this claim requires.” (ECF No. 229

at 3.) In his “2nd Supplemental Objections” filing, Plaintiff contends it was error for the

Magistrate Judge to find, based on the SCDC Defendants’ affidavits, that Sgt. Peek was



                                              14
   6:18-cv-03245-BHH        Date Filed 12/02/20    Entry Number 237      Page 15 of 18




merely complying with SCDC policy by keeping restraints on Plaintiff, because the

affidavit testimony constitutes Defendants’ “interpretation of the policy.” (ECF No. 231 at

2.) Instead, Plaintiff argues, “the Magistrate should have reviewed the policy before

rendering his decision.” (Id.)

       Magistrate Judge McDonald found that the handcuffs and blackbox used during

the transport in question were applied in accordance with SCDC policy and that the RCSD

Deputies were not authorized to remove SCDC restraints from Plaintiff. (See ECF No.

216 at 4–5, 16–17.) Defendants provided ample evidence on which to base these

conclusions. With respect to SCDC policy regarding restraints generally and the blackbox

handcuff cover specifically, Warden Williams stated in his affidavit:

       26. SCDC Policy OP-22.38 titled “Restrictive Housing Unit” is the
       rulebook for the unit Goss elected to be on at MCI. Relevant sections of that
       lengthy policy are attached as attached as Exhibit D, 1-10.

              a. SCDC Policy OP-22.38, Section 17 outlines Restraints and
              Security Precautions for SCDC inmates. The Policy provides all
              RHU inmates will be in full restraints when transported out of
              the institution.

               Inmate Goss states that he does not wish to wear the “black box”
       restraints when transported outside the Institution. The “Black Box” referred
       to is a cover that fits down over the handcuffs to cover the keyhole and to
       restrict any slack in the chains. The purpose is to prohibit the cuffs from
       being picked with a homemade key. This policy is not restricted and
       available for inmate Goss [sic] review in the law library. See Exhibit D-2
       and D-3. Under [sic] policy, black box restraints and certain security
       precautions are utilized whenever inmates are removed and escorted from
       RHU. Pictures of the device used across the nation are attached as
       Exhibits E and F. Inmates in RHU are security risks to transporting officers,
       other inmates and members of the public. The additional safety devise [sic]
       reduces the risk of escape during transport. There is no punitive effect to
       the inmate. It is no more restrictive than the required handcuffs alone. In
       fact, its use provides a benefit to comfort of transport because handcuffs
       can be secured in front of the inmate, instead of the rear as is standard.
       This allows comfort in vehicle transport and allows the inmate to use his
       hands. Use of the black box merely makes it less likely that the lock securing

                                            15
   6:18-cv-03245-BHH      Date Filed 12/02/20     Entry Number 237      Page 16 of 18




      the cuffs can be tampered with. Goss never had any documented injury
      from use of the black box restraints and use of restraints by my officers was
      appropriate under the policy.

(ECF No. 166-28 at 12–13.) In his affidavit, Sgt. Peek explained his use of the blackbox

restraints when transporting Goss as follows:

      3. . . . . I understand from my review of the allegations, Inmate Goss has
      alleged that I acted with excessive force on October 3, 2018 by using
      Blackbox restraints, when I along with other officers transported Inmate
      Goss from McCormick Correctional Institution to his court appointment in
      Columbia, South Carolina and back again to McCormick.

      4. At that time, Inmate Goss was a resident of the Restrictive Housing Unit
      (RHU) at McCormick and as such, SCDC policy OP-22.38, titled Restrictive
      Housing Unit section[] 17. Restraints and Security Precautions for RHU
      Inmates mandates that, “The proper restraints and security precautions will
      be utilized whenever RHU behavioral level inmates are removed from,
      escorted, or placed back into their cells. All RHU inmates will be in full
      restraints (which includes Blackbox) when transported out of the institution.”

      5. Once we arrived at the Courthouse, Inmate Goss was transferred to the
      custody of the Richland Officers to be placed in a holding cell. Inmate Goss
      was left in full restraints because policy required that he remain in full
      restraints while off the grounds of the Correctional Institution.

      6. When inmates wear the Blackbox cover, they can be handcuffed with
      their hands in front of their body which is more comfortable. The Blackbox
      prevents the inmates from being able to pick the lock. Restraints are
      removed in the Courtroom at the discretion of the Presiding Judge. No force
      was used against Inmate Goss. The handcuffs are double locked so that
      they cannot tighten. The black box simply covers the lock mechanism. The
      device used is similar to that in the attached, Exhibit A.

(ECF No. 166-36 at 2–3.) As already discussed above, Plaintiff—despite his

protestations—was not in protective custody while in the RHU. Accordingly, there is no

evidence that Plaintiff was somehow exempt from the restraint policy that is otherwise

applicable to RHU inmates. Moreover, contrary to Plaintiff’s objection, Magistrate Judge

McDonald properly analyzed the facts regarding which officers were responsible for his

custody during relevant times at the courthouse from the perspective advanced by

                                           16
   6:18-cv-03245-BHH        Date Filed 12/02/20    Entry Number 237       Page 17 of 18




Plaintiff: “Sgt. Peek attests that on October 3, 2018, he transported the plaintiff to and

from the Richland County Courthouse in full restraints – including a Blackbox handcuff

cover to prevent him from picking the lock – in compliance with the RHU policy and that

he relinquished custody to Richland County deputies while at the courthouse.” (ECF No.

216 at 5.) The RCSD Deputies attested that, due to the number of temporary prisoners

they encounter at the courthouse, they do not recall encountering Plaintiff specifically, but

that they were not authorized to remove SCDC restraints from Plaintiff in any event. (See

Crosby Aff., ECF No. 176-2; Acevedo-Rivera Aff., ECF No. 176-3.) Plaintiff has not

produced any evidence of injury associated with the use of the restraints in question.

Neither has he shown that any other manner of excessive force was applied to him by

Defendants. Plaintiff has not shown any error in the Magistrate Judge’s reasoning or

conclusions regarding the excessive force claim and the objection is overruled.

       Fifth, Plaintiff objects to Magistrate Judge McDonald’s finding that because Plaintiff

has not demonstrated that Defendants violated his constitutional rights, the SCDC

Defendants are entitled to qualified immunity. (See ECF No. 216 at 19–20.) Plaintiff

argues: “Goss has indeed shown that the Defendants violated his constitutional rights;

however, the Magistrate has inappropriately applied the standard for summary judgment

by not accepting, as true, Goss’ version of facts, and viewing the evidence and all

reasonable inferences drawn therefrom in the light most favorable to him.” (ECF No. 227

at 14.) Plaintiff does not support this argument with any substantive explanation as to how

the Magistrate Judge supposedly erred. (See id.) The objection is conclusory and is a

regurgitation of Plaintiff’s prior assertions regarding Magistrate Judge McDonald’s

determinations as to each of Plaintiff’s constitutional claims. Therefore, the objection is



                                             17
   6:18-cv-03245-BHH         Date Filed 12/02/20   Entry Number 237      Page 18 of 18




overruled.

       In summary, the Court agrees with the Magistrate Judge’s comprehensive and

well-reasoned Report. After de novo review, the Court finds that Magistrate Judge

McDonald fairly and accurately summarized the facts, applied the correct principles of

law, and committed no error. Thus, the Court overrules Plaintiff’s objections in toto.

                                      CONCLUSION

       For the reasons set forth above, the Report (ECF No. 216) of the Magistrate Judge

is ADOPTED and incorporated herein. The Court OVERRULES Plaintiff’s objections

(ECF Nos. 227, 229, 231). Defendants’ motions for summary judgment (ECF No. 166 &

176) are GRANTED as to Plaintiff’s food service claim, First Amendment claims

concerning mail and religion, and excessive force claim regarding use of restraints

against SCDC Defendants Stirling, Moss, Smith, Franklin, and Peek, as well as RCSD

Deputies Crosby and Rivera. Pursuant to Plaintiff’s notice of voluntary dismissal (ECF

No. 189 at 1–2) Defendants Charles Williams, Thomas Robertson, A. Glidewell,

Stephanie Marshall, Stanley Terry, Clarissa Jones, Deborah Richter, Verdeia Hall,

Georgia Yeldell, and Nedenia Parker-Barber, and all claims pertaining to them, are

DISMISSED with prejudice under Federal Rule of Civil Procedure 41(a)(2). Plaintiff’s

motion to expedite consideration (ECF No. 219) is DENIED as moot. Accordingly, this

case is DISMISSED in its entirety.

       IT IS SO ORDERED.

                                          /s/ Bruce Howe Hendricks
                                          United States District Judge

December 2, 2020
Greenville, South Carolina


                                            18
